DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2018048284, filed on 05/16/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/13/2019 was filed and made of record.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3  are rejected under 35 USC 101.
Regarding to claim 1:
In step 2A prong 1: this part of the eligible analysis evaluates whether the claim recites a judicial exception.  The limitation of to estimate a liquid amount inside the liquid container on the basis of the inclination angle measured during a liquid discharge operation, as drafted, is a calculation processing unit” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “calculation processing unit” language, “estimate” in the context of this claim encompasses the user manually estimate a liquid amount inside the liquid container on the basis of the inclination angle measured during a liquid discharge operation.  This limitation therefore recites a mental processes.  The grouping of “mental processes” in the 2019 PEG includes “concepts performed in the human mind” as an exemplar of an abstract idea.  Therefore, the limitation of claim 1 falls into the “mental processes” grouping of abstract idea.
Step 2A Prong 2: this part of the eligible analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception.  Claim 1 recite additional element:
“an inclination angle measurement unit which is configured to measure an inclination angle of the liquid container” is conventional step required for data gathering for in order to carry out the algorithm.  This additional element adds insignificant extra-solution activity to the abstract idea.
“an inclination angle measurement unit; calculation processing unit” is merely recited as computer tool to perform the abstract idea (MPEP 2106.05(f))
Accordingly, the additional element do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim therefore, is directed to the abstract idea.
Step 2B, claim 1 does not contain additional element that is sufficient to amount significantly more than the judicial exception.  As discussed about with respect to integration of the abstract idea into a practical application, the additional element 
“an inclination angle measurement unit which is configured to measure an inclination angle of the liquid container” is a well-known and understood computer tool used in the industry. 
“an inclination angle measurement unit which is configured to measure an inclination angle of the liquid container” is step of data gathering in order to carry out the algorithm.   This additional element adds insignificant extra-solution activity to the abstract idea. (See MPEP 2106.05(g).
Accordingly, the additional element does not amount significantly more than the abstract idea of itself therefore claim 1 is not patent eligible under 35 USC 101.
Regarding to claims 2, the claims further extend the abstract idea of claim 1 without contain additional element that as a whole cannot  integrate the abstract idea of the claims into a practical application.  For example, the limitation “wherein the liquid discharge operation is an operation of opening an opening mechanism which is configured to discharge the liquid inside the liquid container” in step 2A prong 2, Examiner determines the step adds insignificant extra-solution activity of required step to be performed in order to collect data.  Similarly, in step 2B, Examiner determines the step adds insignificant extra-solution activity of required step to be performed in order to collecting data.  Therefore claims 2 are not patent eligible under 35 USC 101.
Regarding to claim 3, the claims further extend the abstract idea of claim 1 without contain additional element that as a whole cannot  integrate the abstract idea of the claims into a practical application.  For example, the limitation “the notification unit is configured to notify a warning that the liquid amount estimated value of the liquid container is smaller than the predetermined liquid amount set value when it is determined the liquid amount estimated value of the liquid container is smaller than the predetermined liquid amount set value” in step 2A prong 2, Examiner determines the step adds insignificant extra-solution activity of outputting result of the algorithm.  Similarly, in step 2B, Examiner determines the step adds insignificant extra-solution activity of outputting result of the algorithm.  Therefore claims 3 are not patent eligible under 35 USC 101.

Regarding to claim 4, in step 2A prong 1: this part of the eligible analysis evaluates whether the claim recites a judicial exception.  The limitation of a calculation processing unit which is configured to estimate a liquid amount inside the liquid container on the basis of the inclination angle transmitted from the liquid container, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “calculation processing unit” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “calculation processing unit” language, “estimate” in the context of this claim encompasses the user manually estimate a liquid amount inside the liquid container on the basis of the inclination angle measured during a liquid discharge operation.  This limitation therefore recites a mental processes.  The grouping of “mental processes” in the 2019 PEG includes “concepts performed in the human mind” as an exemplar of an abstract idea.  Therefore, the limitation of claim 1 falls into the “mental processes” grouping of abstract idea.
Step 2A Prong 2: this part of the eligible analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception.  Claim 4 a liquid container which is configured to incline and discharge liquid in the liquid container and a management device which is configured to manage the liquid container, wherein the liquid container comprises an inclination angle measurement unit which is configured to measure an inclination angle of the liquid container, and a communication unit which is configured to transmit an inclination angle measured while a liquid discharge operation is performed to the management device”.
The additional element applies the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  Accordingly, claim 4 is patent eligible under 35 USC 101.  Claims 5-6 are also patent eligible under 35 USC 101.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
 “An inclination angle measurement unit; a calculation processing unit” in claim 1.
“The calculation processing unit; an opening mechanism” in claim 2.
“A notification unit; the calculation processing unit” in claim 3.
“A management device, an inclination angle measurement unit; a communication unit; a calculation processing unit” in claim 4.
“An opening mechanism; the communication unit” in claim 5.
“The calculation processing unit” in claim 6.
Examiner interprets the claim limitation according to the disclosure provided by the Applicant (See Publication US2019/0285456).  The limitation of  “inclination angle measurement unit” is disclosed paragraph [0047] e.g. accelerometer or inclination sensor; calculation processing unit” is disclosed in paragraph [0051] e.g. CPU and memory; “a management device” is disclosed in paragraph [0110] e.g. smart phone or laptop or computer;  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim limitation “an opening mechanism which is configured to discharge the liquid of claim 2 and 5; a notification unit which is configured to determine; the notification unit is configured to notify of claim 3; a communication unit which is configured to transmit of claim 4 ” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structures, materials, or acts for performing the entire claimed function and to clearly link the structures, materials, or acts to the functions. The specification is devoid of adequate structure to perform the claimed functions. There is no disclosure of any particular structure, either explicitly or inherently, to perform the above functions. The use of the term “an opening mechanism, a notification unit, communication unit” are not adequate structure for performing the above function because they do not describe particular structures for performing the functions. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which filter structure or structures perform(s) the claimed function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-6 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed function of removing noise from the appearance signals. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 4-5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hoffman et al. (US 2019/0174939)
Regarding to claim 1, Hoffman teaches a liquid container (Fig.1-2 container 10,10’) which is configured to incline (Fig. 10 inclination sensor 46) and discharge liquid in the liquid container comprising(¶0103) : 
an inclination angle measurement unit (Fig.10 Inclination sensor) which is configured to measure an inclination angle of the liquid container; (¶0132 - the socket 18 may comprise an inclination sensor 46 configured to sense an angle of inclination of the sensor 10, 10′. It is possible to verify, by means of the inclination sensor 46, whether or not somebody is currently drinking from the container 10, 10′. In those moments when somebody is drinking from the containers 10, 10′, reliable measurement of the filling level of the container 10, 10′ may be interfered with, which should be taken into account in the measurement) and a 
calculation processing unit which is configured to estimate a liquid amount inside the liquid container on the basis of the inclination angle measured during a liquid discharge operation. (¶0197-0198 – taking into account of bottle inclination to estimate amount of liquid inside; ¶0199-¶0204 – method of calculating water remained inside bottle)
Regarding to claim 2, Hoffman teaches the liquid container according to claim 2.  Hoffman further teaches wherein the liquid discharge operation is an operation of opening an opening mechanism (Fig.6B, lid 33 or drinking aid 35) which is configured to discharge the liquid inside the liquid container (¶103-0105 – determining water remove from flow meter), and the calculation processing unit is configured to estimate a liquid amount inside the liquid container on the basis of the inclination angle measured while the opening mechanism is open (¶0197-¶0204)
Regarding to claim 4, Hoffman teaches A liquid container management system comprising: (Abstract)
Fig.1-2 container 10,10’) which is configured to incline and discharge liquid in the liquid container (¶0132 – determining if someone is drinking water from bottle) and a management device which is configured to manage the liquid container (Fig.1 item 2), wherein the liquid container (Fig.1-2 bottle 10,10’) comprises an inclination angle measurement unit (Fig.10 Inclination sensor) which is configured to measure an inclination angle of the liquid container (¶0132 - the socket 18 may comprise an inclination sensor 46 configured to sense an angle of inclination of the sensor 10, 10′. It is possible to verify, by means of the inclination sensor 46, whether or not somebody is currently drinking from the container 10, 10′. In those moments when somebody is drinking from the containers 10, 10′, reliable measurement of the filling level of the container 10, 10′ may be interfered with, which should be taken into account in the measurement), and a communication unit which is configured to transmit an inclination angle measured while a liquid discharge operation is performed to the management device, (¶0198) and 
the management device comprises a calculation processing unit which is configured to estimate a liquid amount inside the liquid container on the basis of the inclination angle transmitted from the liquid container (¶0197-0198 – taking into account of bottle inclination to estimate amount of liquid inside; ¶0199-¶0204 – method of calculating water remained inside bottle)
Regarding to claim 5, Hoffman teaches the liquid container according to claim 4.  Hoffman further teaches wherein the liquid discharge operation is an operation of opening an opening mechanism (Fig.6B, lid 33 or drinking aid 35) which is configured to discharge the liquid inside the liquid container (¶103-0105 – determining water remove from flow meter), and the calculation processing unit is configured to estimate a liquid amount inside the liquid 0197-¶0204)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman et al. (US 2019/0174939) and further in view of Zhao et al. (US 2012/0097567).
Regarding to claim 3, Hoffman teaches the liquid container according to claim 1, Hoffman fails to teach wherein the calculation processing unit comprises a notification unit 
Zhao teaches
wherein the calculation processing unit (Fig.1 determination unit 102) comprises a notification unit (Fig.1 Presenter 103) which is configured to determine whether a liquid amount estimated value of the liquid container is smaller than a predetermined liquid amount set value and notify on the basis of a determination result, (¶0025 First, the detector 101 detects liquid volume changes in the container 11 during a first preset period of time. Then the first determiner 102 determines if the volume changes are lower than a first preset threshold value. If the liquid volume changes are lower than the first preset threshold value, the presenter 103 presents the first prompt information) and 
the notification unit is configured to notify a warning that the liquid amount estimated value of the liquid container is smaller than the predetermined liquid amount set value when it is determined the liquid amount estimated value of the liquid container is smaller than the predetermined liquid amount set value. (¶0026-0027 The presenter 103 can also present the first prompt information in various ways, for example, by producing beeps using a buzzer, or by producing a sound for the prompt “Liquid volume changes are smaller than the first preset threshold value” or by playing a tune through the loudspeaker, or by displaying the prompt “Liquid volume changes are smaller than the first preset threshold value” on a screen).

Regarding to claim 6, Hoffman teaches the liquid container according to claim 5, Hoffman fails to teach wherein the calculation processing unit in the management device is configured to determine whether a liquid amount estimated value of the liquid container is smaller than a predetermined liquid amount set value and notify a warning that the liquid amount estimated value of the liquid container is smaller than the predetermined liquid amount set value when it is determined the liquid amount estimated value of the liquid container is smaller than the predetermined liquid amount set value.
Zhao teaches
wherein the calculation processing unit (Fig.1 determination unit 102) in the management device (Fig. 1 item 100) is configured to determine whether a liquid amount estimated value of the liquid container is smaller than a predetermined liquid amount set value, (¶0025 First, the detector 101 detects liquid volume changes in the container 11 during a first preset period of time. Then the first determiner 102 determines if the volume changes are lower than a first preset threshold value. If the liquid volume changes are lower than the first preset threshold value, the presenter 103 presents the first prompt information) and 
notify a warning that the liquid amount estimated value of the liquid container is smaller than the predetermined liquid amount set value when it is determined the liquid amount estimated value of the liquid container is smaller than the predetermined liquid amount set value. ¶0026-0027 The presenter 103 can also present the first prompt information in various ways, for example, by producing beeps using a buzzer, or by producing a sound for the prompt “Liquid volume changes are smaller than the first preset threshold value” or by playing a tune through the loudspeaker, or by displaying the prompt “Liquid volume changes are smaller than the first preset threshold value” on a screen).
It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of Hoffman to include the teaching of Zhao.  With the alert generated by the warning device taught by Zhao, a person is prompted to drink drinkable liquids, such as water, in time and is able to control his drinking intake, which is beneficial to his health.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2015/0360927, Sweeney teaches A liquid container which is configured to incline and discharge liquid in the liquid container comprising: (Abstract) an inclination angle measurement unit which is configured to measure an inclination angle of the liquid container; (¶0106) a calculation processing unit which is configured to estimate a liquid amount inside the liquid container on the basis of the inclination angle measured during a liquid discharge operation (¶0108-0109)
“A new proposal of multi-functional level meter”, Lu teaches a calculation processing unit which is configured to estimate a liquid amount inside the liquid container on the basis of the inclination angle measured during a liquid discharge operation (Chapter 3 – Calculation of C1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DACTHANG P NGO whose telephone number is (571)272-9614. The examiner can normally be reached M-TH 930-630PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DACTHANG P NGO/Examiner, Art Unit 2864                                                                                                                                                                                                        
/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862